Exhibit 99.1 For Immediate Release   LightPath Technologies Reports 119% Increase in Operating Income for Fiscal 2017 Second Quarter Financial Results   Revenues Increase 39%; Efficiency programs continue to yield improvements in operating income and net income; ISP Optics Acquisition Integration and Synergistic Growth Strategies on Track     ORLANDO, FL – February 14, 2017 – LightPath Technologies, Inc. (NASDAQ: LPTH) (“LightPath,” the “Company,” or “we”), a leading vertically integrated global manufacturer, distributor and integrator of proprietary optical and infrared components and high-level assemblies, today announced financial results for the fiscal 2017 second quarter ended December 31, 2016. As a result of the acquisition of ISP Optics Corporation (“ISP”) on December 21, 2016, the Company’s financial results include 10 days of operations for ISP. Fiscal 2017 Second Quarter Highlights and Recent Developments: ● Acquired ISP for a purchase price of approximately $18 million, subject to post-closing adjustments, which was funded through net proceeds from the issuance of 8 million shares of Class A common stock at a public offering price of $1.21 per share, an acquisition term loan of $5 million and a seller note of $6 million. ● Revenue for the second quarter of fiscal 2017 increased 39% to $5.9 million, as compared to $4.2 million for the second quarter of fiscal 2016.
